Title: To Thomas Jefferson from Thomas Newton, Jr., 31 January 1805
From: Newton, Thomas, Jr.
To: Jefferson, Thomas


                  
                     Thomas Jeffrson esq:
                     Jany. 1805
                  
                  Mr. Arthur Lee of Norfolk has requested me to nominate him to you for the offices either of judge or Secretary for the Territory of Michigan. Mr. Lee would prefer the latter. Permit me to express his wish to you. Mr Lee is well acquainted with the French Language, and is a young man of cleverness. As Mr. Lee is well known to you I will forbear to trespass longer on your patience
                  I pray you to excuse this liberty.
                  I remain with high consideration And respect Yr. Obt: Servt
                  
                     Tho: Newton Jr
                     
                  
               